Citation Nr: 1032340	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  09-30 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 












INTRODUCTION

The Veteran served on active duty from September 1942 to February 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection for bilateral hearing 
loss and assigned a noncompensable evaluation, effective from May 
3, 2007. 

At the outset, the Board acknowledges the Veteran's contention 
that he has been unable to obtain VA hearing aids for his 
service-connected hearing loss.  In this regard, however, the 
Board points out that the Veteran's claim on appeal is one for 
compensation benefits, not treatment.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right ear hearing loss is manifested by level II 
hearing, and his left ear hearing loss is manifested by level II 
hearing.    


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.86, Diagnostic Code 
(DC) 6100 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In this case, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In Dingess, 
the Court held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided in September 2008 
before service connection was granted was legally sufficient, 
VA's duty to notify in this case has been satisfied.

As to the duty to assist, the Board notes that the Veteran's 
service treatment records have not been associated with the 
claims file.  However, in November 2007, these records were 
formally found to be unavailable as a result of the National 
Personnel Records Center (NPRC) fire of July 1973, after attempts 
to associate such records were made in September 2007.  See 
November 2007 Request for Information.  The Board also 
acknowledges that, in cases where the Veteran's service treatment 
records are unavailable through no fault of his own, there is a 
"heightened duty" to assist him in the development of the case.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  In this case, the RO has met 
this heightened duty to assist by obtaining the Veteran's VA and 
private treatment records, and providing him with a VA 
examination.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the United States Court of Appeals for Veterans 
Claims (Court) held that, in regard to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must also fully describe the functional effects 
caused by a hearing disability in his or her final report.  In 
this regard, the Board notes that the Court's rationale for 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss pertained to cases where consideration of 
referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) 
might be warranted.  Specifically, the Court noted that, "unlike 
the rating schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such determinations 
by requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.  

In this case, the December 2008 VA examiner fully addressed the 
functional effects of the Veteran's hearing loss.  Specifically, 
the examiner reported that, in regard to occupational 
functioning, the Veteran was retired, and as such, had no 
occupational impairment as a result of his hearing loss.  The 
examiner also reported that, in regard to his daily activities, 
the Veteran experienced the most difficulty understanding speech 
at a conversational level, especially when there was competing 
noise, noting that the Veteran's spouse complained of difficulty 
communicating with the Veteran.  As such, because the examiner 
described the functional effects caused by the Veteran's hearing 
disability, the Board finds that the December 2008 VA examination 
fully complies with the holding in Martinak.  Moreover, the Board 
notes that the evidence of record, including the Veteran's VA 
treatment records, the December 2008 VA examination report, and 
the Veteran's statements in support of his claim, adequately 
addresses this issue.  Therefore, the functional effects of his 
hearing loss are adequately addressed by the entirety of the 
record in order to allow for the Board to consider whether 
referral for an extra-schedular rating is warranted under 38 
C.F.R. § 3.321(b).  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

II.  Increased Rating

The Veteran was initially granted service connection for 
bilateral hearing loss in a September 2009 rating decision and 
was assigned a noncompensable evaluation, effective May 3, 2007, 
the date that his claim was received.  The Veteran disagrees with 
this rating assignment and contends that a higher rating is 
warranted. 

Disability ratings are based on the average impairment of earning 
capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  An evaluation of the level of disability present 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  38 C.F.R. § 
4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case (such as 
this one) in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the date 
of initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life of 
the claim-a practice known as "staged rating."  However, as 
discussed below, because the level of impairment associated with 
the Veteran's hearing loss has been relatively stable throughout 
the appeal period, the application of staged ratings (i.e., 
different percentage ratings for different periods of time) is 
inapplicable in this case.

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, 
the Board considers all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board gives the 
benefit of the doubt to the claimant.  Id.  

Evaluations of defective hearing are based on organic impairment 
of hearing acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 
4.85, DC 6100.  To evaluate the degree of disability from 
defective hearing, the rating schedule requires assignment of a 
Roman numeral designation, ranging from I to XI.  Id.  Pursuant 
to VA's rating schedule, the assignment of a disability rating 
for hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric designations 
derived from the results of audiometric evaluations.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional 
cases, VA arrives at the proper designation of hearing loss in 
each ear by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

In March 2007, the Veteran sought private treatment from Dr. 
Stephanie Matthews for his bilateral hearing loss.  Based on 
audiological testing conducted at that time, Dr. Matthews 
diagnosed the Veteran with mild to profound high frequency 
sensorineural hearing loss, with fair speech discrimination in 
the left ear and poor speech discrimination in the right ear.  A 
graph of the March 2007 audiogram has been associated with the 
claims file, but may not be interpreted by the Board.  Kelly v. 
Brown, 7 Vet. App. 471 (1995) (holding that neither the Board nor 
the RO may interpret graphical representations of audiometric 
data).  However, the approximate hearing thresholds from the 
graph are consistent with those noted subsequently by VA 
(provided below).  In addition, the Board notes that while word 
discrimination percentages at this time were lower than those 
later obtained by VA, the private scores were obtained by the 
monitored line voice (MLV) word recognition testing as opposed to 
the Maryland CNC test that is required for VA benefits purposes.  
See 38 C.F.R. § 4.85(a) (2009).  

Subsequently, in May 2007, the Veteran sought and obtained VA 
treatment for his hearing loss and requested hearing aids.  
Although no audiological testing was performed at that time, the 
doctor assessed the Veteran as having hearing loss and instructed 
him to consult with a service benefits officer regarding filing a 
claim for service connection for hearing loss.  However, there is 
no indication from the claims file that the Veteran has received 
any further VA treatment for his hearing loss. 
	
In December 2008, the Veteran was afforded a VA audiological 
examination, the results of which are as follows, with puretone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
40
60
60
LEFT
25
35
45
60
65

The average pure tone threshold in the Veteran's right ear was 50 
decibels, and the average pure tone threshold in his left ear was 
51 decibels.  On the Maryland CNC test, the Veteran received a 
score of 86 percent for the right ear and 86 percent for the left 
ear for word recognition.  As noted above, the examiner reported 
that the Veteran experienced the most difficulty understanding 
speech at a conversational level, especially when there was 
competing noise, and that the Veteran's spouse complained of 
difficulty communicating with the Veteran.  Additionally, the 
examiner stated that, insofar as the Veteran was retired, he had 
no occupational impairment as a result of his hearing loss.  
Based on the examination results, the examiner diagnosed the 
Veteran with moderate bilateral sensorineural hearing loss.    

The August 2006 examination results equate to an assignment of 
level II hearing for the Veteran's right ear and level II for his 
left ear, which merits a noncompensable rating using Table VI.  
Table VIA is not available to the Veteran for either ear because 
1) his pure tone threshold is not 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, and 2) his pure tone 
threshold is not 55 decibels or more at each of 1000, 2000, 3000, 
and 4000 Hertz.  

Finally, the Board notes that, in a February 2009 statement, the 
Veteran again reported that he has extreme difficulty 
communicating with his wife as a result of his hearing loss.  

Although the Veteran contends that a higher rating is warranted 
for his bilateral hearing loss, the disability rating schedule is 
applied mechanically based on the results of audiometric testing.  
Because the evidence fails to establish a compensable rating 
under DC 6100 at any time during the appellate period, the 
Veteran's claim for an increased rating for bilateral hearing 
loss is denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable.  Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001).  

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

In this case, the symptoms associated with the Veteran's 
bilateral hearing loss are not shown to cause any impairment that 
is not already contemplated by the rating criteria, and the Board 
finds that the rating criteria reasonably describe his 
disability.  For these reasons, referral for consideration of an 
extraschedular rating is not warranted.  


ORDER

Entitlement to an initial compensable evaluation for bilateral 
hearing loss is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


